PER CURIAM. *
Writ granted. As an alternative to summoning all concerned parties to a contradictory hearing conducted in open court, the district court shall first provide the district attorney and arresting agency with the opportunity to respond in writing to the allegations of relator’s motion, either conceding that relator is entitled to expungement of one or more of his arrests and waiving the contradictory hearing called for in La.Rev.Stat. 44:9B and La.Rev.Stat. 44:9C, cf La.Ch. Code art. 919C, or denying specifically his allegations. The court shall then provide relator with the opportunity to file a written response to any opposition. If there exist no factual disputes which the presence of the parties, including relator, may help resolve, the district court may conduct the hearing on the pleadings and any supporting documents. See State ex rel. Griffin v. Twenty-First Judicial District Court, 532 So.2d 137 (La.1988).

 Calogero, C.J., not on panel. Rule IV, Part 2, § 3.